Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A drawn to figures 1-7B
Species B drawn to figures 8-11
Species C drawn to figures 12-15D
Species E drawn to figure 16
Species F drawn to figures 17-18B
Species G drawn to figures 18C-18D
Species H drawn to figures 19A-19B
Species I drawn to figures 20A-20B
Species J drawn to figure 21A
Species K drawn to figures 21A-21B
Species L drawn to figure 22
Species M drawn to figures 22A-22B
Species N drawn to figures 23-24B
Species O drawn to figures 24-26B
Species P drawn to figures 27A-27B
Species Q drawn to figures 28A-28B
Species R drawn to figures 29-30
Species S drawn to figures 31-32
Species T drawn to figures 33-33B
Species U drawn to figure 34
Species V drawn to figures 35-35B
Species W drawn to figure 36

The species are independent or distinct because they are drawn to various containers, locking assemblies and tracks having different structure as recited in the specification and depicted in the figures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
The above listed species include different embodiments of the reusable and returnable container, the lockable crossbar assembly, and the track.  The applicant should elect species of each of the container, crossbar and, track so as to elect a complete invention.  In their response, the applicant should make it clear which container, crossbar and, track they are electing.     
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Different search terms would have to be used
Different CPC areas would have to be searched
Searching one embodiment, would not necessarily yield results for the other embodiments 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733